DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 06 April 2021. Claims 16 - 33 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 April 2021 has been entered.

Double Patenting
Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 31 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 
Response to Arguments
Applicant's arguments filed 06 April 2021 have been fully considered but they are not persuasive.
On pages 9 - 10 of the remarks the Applicant’s Representative argues that the cited prior art references do not teach or suggest “wherein the statistic of the predetermined physical quantity is calculated after a position and a size of the model pattern are determined”. The Applicant’s Representative argues that Cootes et al. describe “that the mean position is calculated while changing the position and size of the model pattern” whereas “the statistic of the physical quantity in claim 16 is calculated after the position and size of the model pattern are determined.” Thus, the Applicant’s Representative argues that independent claims 16, 19 and 28, and dependent claims thereof, are patentable over the applied prior art of record. The Examiner respectfully disagrees. The Examiner asserts that Cootes et al. disclose “wherein the statistic of the predetermined physical quantity is calculated after a position and a size of the model pattern are determined”, see at least page 42 section 3.2 - page 43 section 3.3 paragraph 3 and page 43 figure 5 wherein Cootes et al. disclose that their “modeling method after a position, orientation and scale of the model pattern to which the shapes are aligned with so that the mean positions can be calculated is determined. Therefore, the Examiner asserts that the applied art of record, particularly Cootes et al., discloses the aforementioned disputed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 22 and 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Publication No. 2009/0041340 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”.

-	With regards to claims 16 and 28, Suzuki et al. disclose an image processing device and method for detecting an object from input data captured by a vision sensor, (Suzuki et al., Abstract, Figs. 1, 2, 7 & 11, Pg. 1 ¶ 0001 and 0015, Pg. 3 ¶ 0029, Pg. 4 ¶ 0064 - 0065, Pg. 6 ¶ 0093 - Pg. 7 ¶ 0099, Pg. 7 ¶ 0104, Pg. 8 ¶ 0119) on the basis of a model pattern comprising a set of a plurality of first feature points representing a shape of the object, (Suzuki et al., Figs. 5 & 9, Pg. 6 ¶ 0092 - 0093 and 0098, Pg. 8 ¶ 0124 - Pg. 9 ¶ 0125 [“Assuming, as illustrated in FIG. 9, that a triangular learning-use model image on the left-hand side of the figure corresponds to a triangular to-be-detected object (i.e., the model object) in a learning-use input image on the right-hand side of the figure, feature points P1 to P4 in the neighborhood of vertexes of the triangle in the learning-use model image correspond to feature points P11 to P14, respectively, in the to-be-detected object”]) the device comprising a processor (Suzuki et al., Fig. 11, Pg. 9 ¶ 0131 - 0133 and 0136) configured to: detect, from determining, as corresponding points, the selected second feature points in association with the first feature points, (Cootes et al., Pg. 38 § 1 ¶ 3, Pgs. 42 - 43 § 3.2, Pg. 43 Fig. 5, Pgs. 46 - 48 § 3.4.4, Pg. 48 Figs. 16 & 17, Pgs. 51 - 52 § 5.1 ¶ 1, Pg. 57 § 6 ¶ 1 [“Our modeling method works by examining the statistics of the coordinates of the labeled points over the training set. In order to be able to compare equivalent points from different shapes, they must be aligned with respect to a set of axes. We achieve the required alignment by scaling, rotating, and translating the training shapes so that they correspond as closely as possible. We aim to minimize a weighted sum of squares of distances between equivalent points on different shapes”, “Figure 17 shows the scatter of some of the points once the shapes have been aligned” and “It is equally important to arrange that all the examples used to train the model are similarly aligned with respect to a set of axes, to ensure that the labeled points in different shapes are being compared correctly.” The Examiner asserts that Cootes et al. disclose comparing equivalent points on different shapes, i.e. they select/determine second feature points corresponding to their equivalent first feature points forming the model pattern.]) and for each of the plurality of first feature points forming the model pattern, 
    PNG
    media_image1.png
    251
    513
    media_image1.png
    Greyscale
” and “Experiments show that the method converges to the same result independent of which shape is aligned to in the first stage”. The Examiner asserts that the plurality of feature points of the first shape in the set correspond to the plurality of first feature points forming the model pattern that are corrected on the basis of the calculated statistic of the predetermined physical quantity, i.e. the mean positions of the points.]) wherein the predetermined physical quantity includes position data. (Cootes et al., Pg. 38 § 1 ¶ 3 - 4, Pg. 41 § 3 ¶ 1, Pg. 42 § 3.2 - Pg. 43 § 3.3 ¶ 3, Pg. 43 Fig. 5, Pg. 57 § 6 ¶ 1 [“By examining the statistics of the positions of the labeled points a ‘Point Distribution Model’ is derived. The model gives the average positions of the points, and has a number of parameters which control the main modes of variation found in the training set” and “Our modeling method works by examining the statistics of the coordinates of the labeled points over the training set.”]) Suzuki et al. and Cootes et al. are combinable because they are both directed towards image processing techniques that generate and 

-	With regards to claim 22, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16, wherein the vision sensor comprises a camera (Suzuki et al., Pg. 2 ¶ 0018, Pg. 3 ¶ 0029, Pg. 4 ¶ 0064 - 0065, Pg. 5 ¶ 0081, Pg. 6 ¶ 0093 - 0095 [“a recognition environment (outdoors or indoors, a camera resolution, etc.)” and “learning-use input image is one of a plurality of images of the object (i.e., the model object) to be learned, as photographed from a variety of angles or in different situations in terms of brightness”]) and the input data comprises grayscale images or color images. (Suzuki et al., Pg. 4 ¶ 0065, Pg. 6 ¶ 0084 - 0085 and 0093 - 0095 [“For the calculation of the feature amount, already proposed techniques can be applied, such as gray patch (in which brightness values of neighboring pixels are arranged to make feature amount vectors), gradient vector, Gabor jet, steerable jet, etc”]) 

-	With regards to claim 27, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16, wherein the processor is further configured to exclude an inappropriate corresponding point from the plurality of 

-	With regards to claim 29, Suzuki et al. in view of Cootes et al. disclose the image processing method according to claim 28, further comprising, between the second step and the third step: a step of excluding, for each of the plurality of first feature points forming the model pattern, an inappropriate corresponding point from the plurality of corresponding points associated with the first feature point. (Suzuki et al., Figs. 8  - 10, Pg. 8 ¶ 0122 - Pg. 9 ¶ 0126 [“the learning device 111 is configured to remove, out of the feature point feature amounts supplied from the feature amount comparison section 26, a feature amount corresponding to an outlier”]) 

Claims 17, 20, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Publication No. 2009/0041340 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”, as applied to claims 16 and 28 above, and further in view of Konishi U.S. Publication No. 2016/0328834 A1.

With regards to claim 17, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16. Suzuki et al. fail to disclose explicitly wherein the processor is further configured to: for each of the plurality of first feature points forming the model pattern, obtain a determination index for determining correspondence/non-correspondence in selection of the corresponding points on the basis of the statistic of the predetermined physical quantity of the plurality of corresponding points associated with the first feature point, store the determination index in association with the first feature point, and determine whether the first feature point and a second feature point extracted from the input data match each other on the basis of the predetermined physical quantity of the second feature point extracted from the input data, and the determination index associated with the first feature point. Pertaining to analogous art, Cootes et al. disclose for each of the plurality of first feature points forming the model pattern, obtain a determination criterion for determining correspondence/non-correspondence in selection of the corresponding points on the basis of the statistic of the predetermined physical quantity of the plurality of corresponding points associated with the first feature point. (Cootes et al., Pg. 38 § 1 ¶ 3, Pg. 41 § 3 ¶ 1, Pg. 42 § 3.2, Pg. 44 Right-Hand Column First Three Paragraphs, Pgs. 50 - 51 § 4.3, Pgs. 55 - 56 § 5.1.6 [“The model gives the average positions of the points, and has a number of parameters which control the main modes of variation found in the training set”]) Cootes et al. fail to disclose explicitly a determination index for determining correspondence/non-correspondence, storing the determination index in association with the first index associated with the first feature point. Pertaining to analogous art, Konishi discloses wherein the processor is further configured to: for each of the plurality of first feature points forming the model pattern, obtain a determination index for determining correspondence/non-correspondence in selection of the corresponding points, (Konishi, Figs. 9 - 10, Pg. 1 ¶ 0012 - 0015, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0053, 0058 and 0063 - 0064, Pg. 5 ¶ 0066 - 0068, Pg. 8 ¶ 0107) store the determination index in association with the first feature point, (Konishi, Figs. 3, 9 - 10 & 12, Pg. 1 ¶ 0012 - 0015, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0053, 0058 and 0063 - 0064, Pg. 5 ¶ 0066 - 0068, Pg. 8 ¶ 0107 [“a different allowable limit may be applied in each feature point. That is, the positional-misalignment allowable amount and the directional-misalignment allowable amount may be set in each feature point”]) and determine whether the first feature point and a second feature point extracted from the input data match each other on the basis of the predetermined physical quantity of the second feature point extracted from the input data, (Konishi, Fig. 4, Pg. 1 ¶ 0013, Pg. 4 ¶ 0053, 0058 and 0062 - 0064, Pg. 5 ¶ 0066 - 0068, Pg. 8 ¶ 0105 - 0107) and the determination index associated with the first feature point. (Konishi, Fig. 4, Pg. 4 ¶ 0053, 0058 and 0062 - 0064, Pg. 5 ¶ 0068, Pg. 8 ¶ 0105 - 0107) Suzuki et al. in view of Cootes et al. and Konishi are combinable because they are all directed towards image processing techniques that utilize model patterns of objects to  Furthermore, this modification would have been prompted by the teachings and suggestions of Cootes et al. that some feature points vary more than others and 

-	With regards to claim 20, Suzuki et al. in view of Cootes et al. further in view of Konishi disclose the image processing device according to claim 17. Suzuki et al. fail to disclose explicitly wherein the stored determination index comprises the calculated statistic. Pertaining to analogous art, Cootes et al. disclose wherein the stored determination criterion comprises the calculated statistic. (Cootes et al., Pg. 38 § 1 ¶ 1 - 4, Pg. 41 § 3 ¶ 1, Pg. 42 § 3.2, Pg. 44 Right-Hand Column First Three Paragraphs, Pgs. 48 - 49 § 4 ¶ 1, Pgs. 50 - 51 § 4.3, Pgs. 55 - 56 § 5.1.6 [“The model gives the average positions of the points, index. Pertaining to analogous art, Konishi discloses wherein the stored determination index. (Konishi, Figs. 3 - 4, 8 - 10 & 12, Pg. 1 ¶ 0013 - 0015, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0053, 0055, 0058 and 0064, Pg. 5 ¶ 0073 - 0077, Pg. 6 ¶ 0081 - 0082 and 0088, Pg. 7 ¶ 0093, Pg. 8 ¶ 0105 and 0107) 

-	With regards to claim 26, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16. Suzuki et al. fail to disclose explicitly wherein the processor is further configured to: exclude an inappropriate image of the object from the plurality of images of the object, and select a corresponding point from only an appropriate image of the object. Pertaining to analogous art, Cootes et al. disclose selecting a corresponding point from only an appropriate image of the object. (Cootes et al., Pg. 53 First - Second Full Paragraphs [The Examiner asserts that Cootes et al. disclose utilizing only appropriate images of the object for building their model.]) Cootes et al. fail to disclose expressly excluding an inappropriate image of the object from the plurality of images of the object. Pertaining to analogous art, Konishi discloses wherein the processor is further configured to: exclude an inappropriate image of the object from the plurality of images of the object. (Konishi, Fig. 4, Pg. 4 ¶ 0053, Pg. 5 ¶ 0069 - 0071) Suzuki et al. in view of Cootes et al. and Konishi are combinable because they are all directed towards image processing techniques that utilize model patterns of objects to detect instances of the objects in input images by matching feature points of the model patterns against feature points of 

-	With regards to claim 30, Suzuki et al. in view of Cootes et al. disclose the image processing method according to claim 28. Suzuki et al. fail to disclose explicitly the method further comprising, between the first step and the second step: a step of excluding an inappropriate image of the object from the plurality of images of the object. Pertaining to analogous art, Konishi discloses a step of excluding an inappropriate image of the object from the plurality of images of the object. (Konishi, Fig. 4, Pg. 4 ¶ 0053, Pg. 5 ¶ 0069 - 0071) Suzuki et al. in view of Cootes et al. and Konishi are combinable because they are all directed towards image processing techniques that utilize model patterns of objects to detect instances of the objects in input images by matching feature points of the model patterns against feature points of the input images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Suzuki et al. in view of Cootes et al. with the teachings of Konishi. This modification would have been prompted in order to enhance the combined base device with the well-known technique Konishi applied to a comparable device. Excluding inappropriate images of the object would enhance the combined base device by ensuring that only input data that contains a useful image of the object undergoes further processing and is . 

Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi U.S. Publication No. 2016/0328834 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and .

-	With regards to claim 19, Konishi discloses an image processing device (Konishi, Abstract, Figs. 1 - 3 & 12, Pg. 1 ¶ 0013, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0045 and 0047 - 0050, Pg. 8 ¶ 0108) for detecting an object from input data captured by a vision sensor, on the basis of a model pattern comprising a set of a plurality of first feature points representing a shape of the object, (Konishi, Figs. 3, 4 & 12, Pg. 1 ¶ 0013, Pg. 2 ¶ 0023, Pg. 3 ¶ 0050, Pg. 4 ¶ 0053, 0058 and 0062, Pg. 5 ¶ 0069 - 0071) the device comprising a processor (Konishi, Fig. 2, Pg. 2 ¶ 0024, Pg. 3 ¶ 0045 - 0050) configured to: detect, from the input data, a plurality of images of the object (Konishi, Figs. 1 & 4, Pg. 3 ¶ 0038 and 0041, Pg. 4 ¶ 0058 and 0061, Pg. 5 ¶ 0070 - 0071 [“workpieces 2 flow on a conveyer 3”, “image sensor 1 periodically captures the image from a camera 11”, “image processing device 10 repeatedly performs the pieces of processing in Steps S14 to S26 while changing a comparison region” and “the comparison result may be output every time the processing is performed on one comparison range or the object is detected”]) by matching between a plurality of second feature points extracted from the input data and the plurality of first feature points forming the model pattern, (Konishi, Fig. 4, Pg. 3 ¶ 0050, Pg. 4 ¶ 0053 - 0054 and 0062, Pg. 5 ¶ 0069 - 0071) wherein the processor is configured to determine, for each of the plurality of first feature points forming the model pattern, whether the first feature point and a second feature point extracted from the input data match each other on the basis of a predetermined physical quantity of the second determining, as corresponding points, the selected second feature points in association with the first feature points, (Cootes et al., Pg. 38 § 1 ¶ 3, Pgs. 42 - 43 § 3.2, Pg. 43 Fig. 5, Pgs. 46 - 48 § 3.4.4, Pg. 48 Figs. 16 & 17, Pgs. 51 - 52 § 5.1 ¶ 1, Pg. 57 § 6 ¶ 1 [“Our modeling method works by examining the statistics of the coordinates of the labeled points over the training set. In order to be able to compare equivalent points from different shapes, they must be aligned with respect to a set of axes. We achieve the required alignment by scaling, rotating, and translating the training shapes so that they correspond as closely as possible. We aim to minimize a weighted sum of squares of distances between equivalent points on different shapes”, “Figure 17 shows the scatter of some of the points once the shapes have been aligned” and “It is equally important to arrange that all the examples used to train the model are similarly aligned with respect to a set of axes, to ensure that the labeled points in different shapes are being compared correctly.” The Examiner asserts that Cootes et al. disclose 

-	With regards to claim 21, Konishi in view of Cootes et al. disclose the image processing device according to claim 19, wherein the stored determination index comprises the calculated statistic. (Konishi, Figs. 4 & 8 - 10, Pg. 1 ¶ 0013 - 0015, Pg. 2 ¶ 0018 - 0020, Pg. 4 ¶ 0053, 0055, 0058 and 0064, Pg. 5 ¶ 0073 - 0077, Pg. 6 ¶ 0081 - 0082 and 0088, Pg. 7 ¶ 0093, Pg. 8 ¶ 0105 and 0107 [The Examiner asserts that Konishi as modified by Cootes et al. would store the calculated statistic in the determination index in place of the position of each model point stored by Konishi.]) In addition, analogous art Cootes et al. disclose wherein the stored determination index comprises the calculated statistic. (Cootes et al., Pg. 38 § 1 ¶ 1 - 4, Pg. 41 § 3 ¶ 1, Pg. 42 § 3.2, Pg. 44 Right-Hand Column First Three Paragraphs, Pgs. 48 - 49 § 4 ¶ 1, Pgs. 50 - 51 § 4.3, Pgs. 55 - 56 § 5.1.6 [“The model gives the average positions of the points, and has a number of parameters which control the main modes of variation found in the training set.”])

-	With regards to claim 23, Konishi in view of Cootes et al. disclose the image processing device according to claim 19, wherein the vision sensor comprises a camera (Konishi, Pg. 3 ¶ 0040 - 0044) and the input data comprises grayscale images or color images. (Konishi, Pg. 3 ¶ 0044) 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Publication No. 2009/0041340 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”, as applied to claim 16 above, and further in view of Lee et al. U.S. Publication No. 2015/0009214 A1.

-	With regards to claim 24, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16. Suzuki et al. fail to disclose explicitly wherein the vision sensor comprises a three-dimensional sensor and the input data comprises range images or a set of three-dimensional points serving as a point cloud. Pertaining to analogous art, Lee et al. disclose wherein the vision sensor comprises a three-dimensional sensor (Lee et al., Pg. 4 ¶ 0080 - 0082, Pg. 5 ¶ 0088 and 0091, Pg. 14 ¶ 0232 - 0238) and the input data comprises range images or a set of three-dimensional points serving as a point cloud. (Lee et al., Pg. 8 ¶ 0133 - 0134, Pg. 14 ¶ 0235 - 0238) Suzuki et al. in view of Cootes et al. and Lee et al. are combinable because they are all directed towards image processing techniques that compare input images to model patterns and find corresponding points between feature points of a model pattern and feature points of an input image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Suzuki et al. in view of Cootes et al. with the teachings of Lee et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Lee et al. .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi U.S. Publication No. 2016/0328834 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”, as applied to claim 19 above, and further in view of Lee et al. U.S. Publication No. 2015/0009214 A1.

With regards to claim 25, Konishi in view of Cootes et al. disclose the image processing device according to claim 19. Konishi fails to disclose explicitly wherein the vision sensor comprises a three-dimensional sensor and the input data comprises range images or a set of three-dimensional points serving as a point cloud. Pertaining to analogous art, Lee et al. disclose wherein the vision sensor comprises a three-dimensional sensor (Lee et al., Pg. 4 ¶ 0080 - 0082, Pg. 5 ¶ 0088 and 0091, Pg. 14 ¶ 0232 - 0238) and the input data comprises range images or a set of three-dimensional points serving as a point cloud. (Lee et al., Pg. 8 ¶ 0133 - 0134, Pg. 14 ¶ 0235 - 0238) Konishi in view of Cootes et al. and Lee et al. are combinable because they are all directed towards image processing techniques that compare input images to model patterns and find corresponding points between feature points of a model pattern and feature points of an input image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Konishi in view of Cootes et al. with the teachings of Lee et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Lee et al. applied to a comparable device. Utilizing a three-dimensional sensor and a set of three-dimensional points as the input data, as taught by Lee et al., would enhance the combined base device by improving its ability to correctly find accurate corresponding points between feature points of the input image data and feature points forming the model pattern since additional information, depth information, may also be evaluated. Furthermore, this modification would have been .

Claims 31 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Publication No. 2009/0041340 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”, as applied to claim 16 above, and further in view of Konishi U.S. Publication No. 2014/0355886 A1, herein referred to as “Yoshinori”.

-	With regards to claims 31 - 33, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16. Suzuki et al. fail to . 

Claims 31 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Publication No. 2009/0041340 A1 in view of T. F. Cootes, C. J. Taylor, D. H. Cooper, and J. Graham, “Active Shape Models-Their Training and Application”, Computer Vision and Image Understanding, Vol. 61, No. 1, Jan. 1995, pages 38 - 59, herein referred to as “Cootes et al.”, as applied to claim 16 above, and further in view of Parr et al. U.S. Publication No. 2006/0067573 A1.

-	With regards to claims 31 - 33, Suzuki et al. in view of Cootes et al. disclose the image processing device according to claim 16. Suzuki et al. fail to disclose explicitly wherein the predetermined physical quantity includes the position data, and at least one of luminance gradient direction, luminance gradient magnitude, or hue. Pertaining to analogous art, Cootes et al. disclose wherein the predetermined physical quantity includes the position data. (Cootes et al., Pg. 38 § 1 ¶ 3 - 4, Pg. 41 § 3 ¶ 1, Pg. 42 § 3.2 - Pg. 43 § 3.3 ¶ 3, Pg. 43 Fig. 5, Pg. 57 § 6 ¶ 1 [“By examining the statistics of the positions of the labeled points a ‘Point Distribution Model’ is derived. The model gives the average positions of the points, and has a number of parameters which control the main modes of variation found in the training set” and “Our modeling method works by examining the statistics of the coordinates of the labeled points over the training set.”]) Cootes et al. fail to disclose explicitly wherein the predetermined physical quantity includes at least one of luminance gradient direction, luminance gradient .

Allowable Subject Matter
Claim 18 is allowed.
The Examiner directs the Applicant’s attention to section 15 of the Office Action mailed 19 March 2020 for a statement of reasons for the indication of allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667